Citation Nr: 0023443	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  In early January 1999, the veteran was advised of 
the denial of his claims by the Montgomery, Alabama RO and 
this appeal followed.  The veteran had active service from 
April 1962 to March 1965. 

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to a 
permanent and total disability rating for pension purposes, 
that issue will be addressed in the REMAND portion of this 
decision.


FINDING OF FACT

There is no medical evidence that establishes a causal nexus 
between the claimed hearing loss and the veteran's military 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  
If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

In this case, the record includes the veteran's April 1962 
enlistment examination report which includes findings of 
15/15, bilaterally, on the whispered and spoken voice test.  
Additionally, his January 1965 separation examination report 
reveals the veteran's pure tone thresholds, in decibels, for 
the left ear were 10, 10, 10, 10, and for the right ear which 
were 10, 10, 10, 10, both measured at 500, 1000, 2000, and 
4000 Hertz, respectively.  However, the veteran's service 
medical records are negative for any diagnoses of bilateral 
hearing loss or other hearing problems.

Additionally, the post-service medical evidence includes a 
May 1998 VA general examination report which, although it 
does not include the veteran's pure tone thresholds, includes 
a diagnosis of tinnitus, impaired hearing and vertigo 
secondary to labyrinth's disease.  During the examination, 
the veteran reported he served in Germany in the Military 
Police, and that he felt he damaged his ears due to his 
exposure to high caliber gun explosions.  However, this 
examination does not contain any evidence or discussion 
indicating that the veteran's diagnoses were linked to his 
service.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of the evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  And, after a review 
of the evidence, the Board finds that, although the May 1998 
VA general examination report shows a diagnosis of impaired 
hearing, the preponderance of the evidence does not support 
the conclusion that the veteran currently suffers from 
hearing impairment which meets the criteria defined in 
38 C.F.R. § 3.385 (1999).  As such, the veteran's bilateral 
hearing impairment does not constitute a hearing disability 
for VA purposes and the claim of service connection for 
hearing loss must be denied as not well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.385 (1999).

However, even assuming that the veteran's hearing impairment 
meets the criteria under 38 C.F.R. § 3.385, the Board finds 
that the evidence of record does not contain any medical 
evidence that the veteran's hearing loss is related to his 
period of service.  As noted above, the Board acknowledges 
that the May 1998 VA general examination report indicates the 
veteran reported a history of noise exposure during service; 
however, this examination report does not contain any 
commentary by the examiner linking the veteran's diagnosed 
hearing impairment to his purported in-service noise 
exposure, or otherwise to his period of service.  
Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between his period of service and his 
current hearing impairment.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In the alternative, the Board observes that, as the earliest 
evidence of record that the veteran suffers from hearing loss 
is contained in the May 1998 VA general examination report, 
which is dated more than more than thirty years after his 
discharge from service, the veteran has failed to demonstrate 
a continuity of symptomatology following his discharge from 
service.  38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 
Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 
(1999).  More importantly, in the absence of competent 
medical evidence to support the claim of service connection 
for bilateral hearing loss, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded, and thus, the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.385 (1999). 

The Board has carefully considered the statements by the 
veteran and his representative regarding the veteran's 
reported history of noise exposure during service, as well as 
the veteran's contentions that he has suffered from hearing 
loss since his discharge from service.  However, even 
assuming these facts are true, and acknowledging the 
sincerity of the veteran's statements, where the 
determinative issue involves a question of medical diagnosis 
or causation, competent medical evidence to the effect that 
the claim is plausible or possible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran, as a lay person, is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. at 140, citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93. 

As a final consideration, the Board notes that as the veteran 
has failed to meet his initial burden of submitting evidence 
which would well ground his claim of service connection, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss is denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a permanent and total disability 
rating for pension purposes is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991). See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  However, as the Board is 
not satisfied that all relevant facts have been properly and 
sufficiently developed, the issue is remanded to the RO for 
compliance with 38 U.S.C.A. § 5107(a) (West 1991).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life. Talley v. Derwinski, 2 Vet. App. 282, 285 
(1992); 38 C.F.R. §§ 3.340(b), 4.15 (1999).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established. One way is to establish that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities. 
The "average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a), 4.15 
(1999). This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  However, a veteran who 
suffers the permanent loss of the use of one or more limbs, 
or the sight in both eyes, or becomes permanently helpless or 
permanently bedridden, will be considered permanently and 
totally disabled for pension purposes on a de facto basis.  
38 C.F.R. § 4.15. Permanent total disability evaluations for 
pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (1999).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving that the individual 
(as opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (1999).  Under this 
analysis, if there is only one such disability, it must be 
ratable at 60 percent or more, and; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, with a combined disability rating of 
at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1999).

In this case, the RO has assigned the veteran a combined 40 
percent evaluation for his non-service connected 
disabilities.  See 38 C.F.R. § 4.25.  These disabilities 
include labyrinthitis with tinnitus and dizziness, rated as 
30 percent disabling under Diagnostic Code 6204; degenerative 
joint disease of the cervical spine, rated as 10 percent 
disabling under Diagnostic Code 5003; obstructive pulmonary 
disease, rated as 0 percent disabling under Diagnostic Code 
6604; and status post right inguinal herniorrhaphy, rated as 
0 percent disabling under Diagnostic Code 7338.  Thus, at 
present, he does not meet the percentage requirements for an 
award of non-service connected disability pension benefits 
under the objective criteria.

However, the Board notes that, although the veteran was 
afforded a VA examination in May 1998, this examination 
report does not reflect that all of the veteran's 
disabilities were examined at that time, including 
depression, insomnia with anxiety, sinus problems, chronic 
bilateral shoulder pain, and fibromyalgia.  Specifically, the 
Board notes that records from the Tuscaloosa VA Medical 
Center (VAMC) dated from May 1998 to July 1999 contain 
November 1998 notations indicating a history of fibromyalgia, 
February 1999 notations indicating a diagnosis of insomnia 
with anxiety, a May 1999 hospitalization summary indicating 
the veteran suffers from depression, and a May 1999 CT scan 
report noting mucoperiosteal thickening of the right 
maxillary sinus with small retention cysts or polyps in both 
maxillary sinuses.  Thus, as the current evidence of record 
does not provide sufficient findings which would allow the 
Board to evaluate the veteran's current non-service connected 
disorders, the veteran should be afforded an additional VA 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F. 3d 1464 (1997).  

Additionally, it does not appear that the RO has rated all of 
the veteran's non-service connected disabilities, including 
lower back pain due to degenerative joint changes, hearing 
impairment, and bilateral knee and hip pain, as per the May 
1998 VA general examination report.  Furthermore, it does not 
appear that the RO has rated the veteran's above mentioned 
non-service connected depression, insomnia with anxiety, 
sinus problems, chronic bilateral shoulder pain, and 
fibromyalgia.  As such, the RO should readjudicate the issue 
of entitlement to a permanent and total disability rating for 
pension purposes.

Lastly, the RO should ensure that any decision rendered in 
this case is in conformity with the guidance set forth by the 
United States Court of Appeals for Veterans Claims in Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992), and Brown v. 
Derwinski, 2 Vet. App. 444, 446-47 (1992). 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the issue of the 
veteran's entitlement to a permanent and total disability 
rating for pension purposes is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA general medical examination to 
determine the nature and extent of his 
disabilities, including but not limited 
to lower back pain due to degenerative 
joint changes, hearing impairment, 
bilateral knee and hip pain, depression, 
insomnia with anxiety, sinus problems, 
chronic bilateral shoulder pain, and 
fibromyalgia.  All necessary tests and 
studies should be conducted.  The 
examiner should attempt to quantify the 
degree of the veteran's disabilities in 
terms of the nomenclature used in the 
applicable rating criteria.  In 
addition, the examiner is requested to 
offer an opinion regarding the effect 
that any and all of the veteran's 
disabilities have on the veteran's 
employment.  A complete rationale should 
be provided for all opinions and 
conclusions expressed.

2.  Following completion of the above, 
the RO should determine whether the VA 
examination report complies with the 
previously stated instructions.  If not, 
immediate corrective action should be 
taken.

3.  The RO should re-evaluate the 
veteran's disorders on the basis of all 
of the evidence of record, and 
readjudicate the veteran's claim of 
entitlement to a permanent and total 
disability rating for pension purposes, 
taking into consideration all of the 
veteran's non-service connected 
disabilities including any lower back 
pain due to degenerative joint changes, 
hearing impairment, bilateral knee and 
hip pain, depression, insomnia with 
anxiety, sinus problems, chronic 
bilateral shoulder pain, and 
fibromyalgia.  In readjudicating this 
claim, the RO should assign a disability 
evaluation for each diagnosed disorder 
shown by the evidence of record, 
including the medical records from the 
Tuscaloosa VAMC dated from 1998 to 1999, 
the May 1998 VA general examination, and 
the requested additional VA examination 
in paragraph 1.  Any additional 
disorders should be included in the 
combined evaluation for non-service 
connected disabilities.

4.  If, after readjudication of the 
issue of entitlement to a permanent and 
total disability rating for non-service 
connected pension purposes, the benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case which 
includes all applicable laws and 
regulations not previously provided to 
the veteran, including any of the 
revised criteria for evaluating any of 
the additional disorders rated, 
including hearing loss.  Subsequent to 
the issuance of this supplemental 
statement of the case, the veteran 
should be afforded the applicable time 
period in which to respond before the 
record is returned to the Board for 
further review. 





The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



